Citation Nr: 1445824	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  11-33 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for high cholesterol.

2.  Entitlement to an initial rating in excess of 10 percent for carpal tunnel syndrome of the right upper extremity.

3.  Entitlement to an initial rating in excess of 10 percent for carpal tunnel syndrome of the left upper extremity.

4.  Entitlement to an initial compensable rating for central serous choroidopathy with recurring neovascularization.


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 2003 to July 2009.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of February 2011 and July 2011 rating decisions of the Cleveland, Ohio, and Houston, Texas, Regional Offices (ROs) of the Department of Veterans Affairs (VA). 

In June 2013, the RO increased the disability ratings for carpal tunnel syndrome of the upper extremities to 10 percent.  As the increase did not satisfy the appeal in full, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

A rating issue pertaining to hypothyroidism appears to have been certified by the RO to the Board on appeal.  However, the Veteran's August 2013 substantive appeal expressly limited the appeal to the rating claims identified on the title page.  As the hypothyroidism claim was expressly excluded, that issue is not before the Board.

Additional evidence was associated with the claims file subsequent to the RO's final consideration of the high cholesterol claim.  Because the evidence is not pertinent and does not have a bearing on that issue, a remand to the RO for a supplemental statement of the case is not required.  See 38 C.F.R. §§ 19.31, 19.37, 20.1304 (2013).


FINDINGS OF FACT

1.  A finding of high cholesterol constitutes a laboratory finding and is not a disease or disability for which VA benefits can be granted.

2.  The Veteran's carpel tunnel syndrome of the right and left upper extremities has manifested by moderate incomplete paralysis of the median nerve; severe impairment or complete paralysis has not been shown.

3.  The Veteran's corrected distance visual acuity is better than 20/40 bilaterally; visual field impairment or incapacitating episodes have not been shown.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for high cholesterol have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 4.1 (2013); Schedule for Rating Disabilities; Endocrine System Disabilities, 61 Fed. Reg. 20440 (May 7, 1996).

2.  The criteria for an initial 30 percent rating, but no more, for right carpal tunnel syndrome have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8515 (2013).

3.  The criteria for an initial 20 percent rating, but no more, for left carpal tunnel syndrome have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8515 (2013).

4.  The criteria for an initial compensable rating for central serous choroidopathy with recurring neovascularization have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.76, 4.77, 4.79, Diagnostic Code 6000 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

As it pertains to the claims for increased ratings, the appeal arises from the Veteran's disagreement with the initial rating following the grant of service connection.  Once service connection is granted the claim is substantiated and additional notice is not required. 

As to the claim of service connection, upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  A standard September 2009 letter satisfied the duty to notify provisions for the high cholesterol claim.

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained; she did not identify any outstanding treatment records pertinent to the appeal.  The Veteran has not indicated, and the record does not contain evidence, that she is in receipt of disability benefits from the Social Security Administration.  

VA examinations were conducted in July 2010 and September 2010.  In a December 2012 statement, the Veteran contends that the September 2010 VA examination is inadequate to rate her carpel tunnel syndrome.  Specifically, the Veteran believes that the examiner did not review the claims file before he interviewed her and that the examiner should have interviewed her for more than 15 minutes.

While it is not noted whether the examiner reviewed the claim files, a review of the claims file is not a strict requirement.  The probative value of a medical opinion is dependent upon whether the clinician was informed of the relevant facts of the case.  This can be achieved by claims file access or otherwise.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Here, the examiner's opinion appears to be based upon facts consistent with those in the claims file.  The examination report provides more than enough data to rate the disabilities under the applicable diagnostic code.  The report also discusses functional loss.  The Veteran has not indicated how the length of the interview impacted the adequacy of the examination.  Additionally, the evidence does not reflect that the disabilities have increased in severity since the examination to warrant a reexamination.  For these reasons, the Board finds that the September 2010 VA examination is adequate to decide the claims.  Thus, VA's duty to assist has been met.

High Cholesterol

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013). 

In the present case, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for high cholesterol.  VA awards service connection for "disabilities."  See, e.g., 38 U.S.C.A. § 1110.  The term "disability," as contemplated by VA regulation, contemplates impairment of earning capacity.  See 38 C.F.R. § 4.1 (2013).  Here, the record shows that the Veteran has been found to have high cholesterol levels, including while in service.  However, there is nothing in law or fact to suggest that high cholesterol, in and of itself, diminishes earning capacity in any way.  Accordingly, high cholesterol cannot properly be considered a "disability" for purposes of VA benefits.  See Schedule for Rating Disabilities; Endocrine System Disabilities, 61 Fed. Reg. 20440, 20445 (May 7, 1996) (indicating that diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are laboratory results and are not, in and of themselves, disabilities).  Inasmuch as high cholesterol does not qualify as a "disability," the Veteran's claim of service connection must be denied.

Carpel Tunnel Syndrome

The Veteran seeks initial ratings in excess of 10 percent for carpel tunnel syndrome of the left and right upper extremities, which are rated under 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2013) as analogous to impairment of the median nerve.

Under Diagnostic Code 8515, a 10 percent rating is warranted for mild incomplete paralysis of the median nerve of either upper extremity.  Moderate incomplete paralysis of the median nerve of the major upper extremity is rated as 30 percent disabling.  Moderate incomplete paralysis of the median nerve of the minor upper extremity is rated as 20 percent disabling.  Severe incomplete paralysis of the median nerve of the major upper extremity is rated as 50 percent disabling, and severe incomplete paralysis of the minor upper extremity is rated as 40 percent disabling.

The term "incomplete paralysis" used in reference to evaluation of peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  38 C.F.R. § 4.69 (2013).  The VA examination in this case confirms that the Veteran is right hand dominant.

On VA examination in September 2010, neurological examination of the upper extremities revealed that motor, sensory, and reflex functions were normal.  Range of motion of the hands and wrists was within normal limits.  Bilateral carpal tunnel syndrome was diagnosed.

In January 2012, VA treatment records show slightly decreased grip function (4+/5) and decreased sensitivity to light touch.  A VA physician opined that an electromyogram revealed moderate to severe bilateral sensorimotor median neuropathy in the wrist. 

During the pendency of the appeal, as set forth in November 2010 and April 2014 treatment records, and her August 2013 substantive appeal, the Veteran has described hand and wrist pain, tingling, numbness, and occasional weakness which interfere with activities of daily life, physical activities, and sleep.  She wears wrist splints at night and treats pain with medication. 

Based on the evidence, the Board concludes 30 and 20 percent ratings are warranted for the right and left upper extremities, respectively, as the Veteran's disability picture more closely approximates the moderate incomplete paralysis of the right and left median nerve during the pendency of the appeal rather than mild impairment.  See 38 C.F.R. § 4.7 (2013).  This is particularly so given the January 2012 VA treatment record.

However, the evidence does not show severe incomplete paralysis of the right and left median nerve, or even complete paralysis, during the pendency of the appeal.  Although the Veteran complained of considerable functional limitations, the medical evidence of record shows that strength was consistently normal, as were reflexes, and that there was one instance of slightly decreased grip function.  The symptomatology was almost exclusively sensory; there is no lay or medical evidence of limitation of motion, uncontrolled movements, or atrophy.  Accordingly, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  Therefore, the preponderance of the evidence is against even higher initial ratings.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013).

In sum, the evidence supports 30 and 20 percent initial ratings, but no more, for carpel tunnel syndrome of the right and left upper extremities, respectively.

Central Serous Choroidopathy

The Veteran seeks an initial compensable rating for central serous choroidopathy (CSC), which is currently rated under Diagnostic Code 6000.  38 C.F.R. § 4.79 (2013).  CSC is rated on the basis of (i) visual impairment or (ii) incapacitating episodes, whichever results in a higher rating.  

Visual impairment is rated on the basis of impairment of (i) central visual acuity or (ii) visual fields.  See 38 C.F.R. §§ 4.76, 4.77 (2013).  The criteria for impairment of central visual acuity warrant a compensable rating for corrected distance vision of at least 20/40.  See 38 C.F.R. § 4.76.  The criteria for impairment of visual fields warrant a compensable rating for various degrees of loss of visual field.  

Incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the past 12 months warrant a 10 percent rating.  More frequent incapacitating episodes warrant higher ratings.  For VA purposes, an incapacitating episode is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  38 C.F.R. § 4.79, Diagnostic Code 6000.  

A July 2010 VA eye examination report shows that the Veteran does not have any visual field defects, corrected distance vision was 20/20 bilaterally, and there were no incapacitating episodes in the past 12 months.

VA treatment records in January 2013 show that corrected distance vision was 20/20 in the right eye and 20/25 in the left eye.

During the pendency of the appeal, the Veteran reported blurry vision, double vision, and difficulty reading without glasses.  

Based on the evidence, the Board concludes that an initial compensable rating is not warranted for CSC.  The evidence shows that corrected distance vision is better than 20/40 bilaterally and that the evidence does not show any visual field impairment or incapacitating episodes.  Accordingly, there is no basis for an initial compensable schedular rating and the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


Extraschedular Consideration

Finally, the Board has considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) (2013).

The Veteran's service-connected carpel tunnel syndrome results in pain, tingling, numbness, and occasional weakness.  The rating criteria for paralysis of the median nerve reasonably describe the Veteran's disability level and these symptoms.  The Veteran's disability picture is contemplated by the rating schedule for Diseases of the Peripheral Nerves.  Additionally, the Veteran's service-connected CSC results in blurry vision, double vision, and difficulty reading without glasses.  The rating criteria for choroidopathy reasonably describe the Veteran's disability level and these symptoms.  The Veteran's disability picture is contemplated by the rating schedule for Diseases of the Eye.  Furthermore, the Board does not find that this evidence reflects that there is an exceptional circumstance in the Veteran's case even when the disabilities are considered in the aggregate.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  As the assigned schedular ratings for the service-connected disabilities are adequate, referral for extraschedular consideration is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1). 

TDIU

In the present case, the record does not reasonably raise a claim of entitlement to a total disability rating based on individual unemployability (TDIU).  The Veteran has made no contentions whatsoever, and the record includes no evidence, indicating that her service-connected disabilities prevent her from obtaining or maintaining substantially gainful employment.  Thus, the Board finds that a claim for entitlement to a TDIU is not raised by the record and is not before the Board at this time.



ORDER

Service connection for high cholesterol is denied.

An initial 30 percent rating, but no more, for carpal tunnel syndrome of the right upper extremity is granted, subject to the laws and regulations governing the payment of monetary awards.

An initial 20 percent rating, but no more, for carpal tunnel syndrome of the left upper extremity is granted, subject to the laws and regulations governing the payment of monetary awards.

An initial compensable rating for central serous choroidopathy with recurring neovascularization is denied.



____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


